NO. 12-14-00118-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE INTEREST OF                                          §   APPEAL FROM THE 321ST

E. C. AND L. C.,                                            §   JUDICIAL DISTRICT COURT

CHILDREN                                                    §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On May 1, 2014, Appellant, who is pro se, filed a notice of appeal expressing his desire
to appeal “the final entry of judgment, signed by the Court on or about April 15, 2014.”
However, Appellant admits in his correspondence with this court that the trial court has not yet
signed the judgment he seeks to appeal. Therefore, his notice of appeal is premature. See TEX.
R. APP. P. 26.1 (stating general rule that notice of appeal must be filed within thirty days after
judgment is signed).
         On May 12, 2014, this court notified Appellant, pursuant to Texas Rule of Appellate
Procedure 25.1, that the information received in this appeal does not contain a final judgment or
other appealable order. Appellant was further informed that the appeal would be dismissed if the
information received in the appeal was not amended on or before June 11, 2014, to show the
jurisdiction of this court. The deadline for amendment has passed, and Appellant has not shown
the jurisdiction of this court. Accordingly, the appeal is dismissed for want of jurisdiction. See
TEX. R. APP. P. 37.1, 42.3.
Opinion delivered June 25, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 25, 2014


                                         NO. 12-14-00118-CV


                   IN THE INTEREST OF E. C. AND L. C., CHILDREN

                                Appeal from the 321st District Court
                         of Smith County, Texas (Tr.Ct.No. 09-0069-D)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.